                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

THOMPSON, O’BRIEN, KEMP &                   §
NASUTI, P.C.,                               §
                                            §
          Plaintiff,                        §
                                            §
v.                                          §
                                              CIVIL ACTION FILE
                                            §
                                              NO.: 1-20-cv-04994-WMR
ADAM L. CLEVELAND, P.C.,                    §
ADAM L. CLEVELAND, AND                      §
AMY M. LOISEAU,                             §
                                            §
                 Defendants.                §


 REPLY BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND

      COMES NOW Thompson, O’Brien, Kemp & Nasuti, P.C. (“TOKN”),

Plaintiff in this action, and hereby files this Reply Brief in Support of Plaintiff’s

Motion to Remand, respectfully showing the Court as follows:

     I.         INTRODUCTION

      Did Congress intend for federal copyright law to preempt state law that

prohibits individuals from invading computer systems and then transmitting data

from those invaded computer systems? Of course not. Despite Defendants’ efforts,

this case is simply not a copyright case.
      Moreover, to support their contentions, Defendants do not point to the

allegations contained in TOKN’s complaint or amended complaint. They do not

point to deposition testimony or exhibits. They also do not point to arguments of

counsel for TOKN.1 No, they point to a proposed order that was submitted to the

state court, by request of the state court’s staff attorney, that was not entered.

      Finally, in an attempt to excuse their untimeliness, Defendants misrepresent

to this Court when they first learned of the nature of TOKN’s claims. This Court

should not buy their misrepresentations; instead, the Court should remand this action

back to the state court and award TOKN its fees for having to bring this motion.

    II.      ARGUMENT AND CITATION OF AUTHORITY

             A.     TOKN’S CLAIMS ARE NOT COPYRIGHT CLAIMS

      The law is clear that Defendants, as the removing party, bear the burden of

proving federal jurisdiction. “The test ordinarily applied for determining whether a

claim arises under federal law is whether a federal question appears on the face of

the plaintiff’s well-pleaded complaint. An anticipated or even inevitable federal

defense generally will not support removal based upon federal question

jurisdiction.” Transcardiac Therapeutics, Inc. v. Yoganathan, 15 F. Supp. 3d 1364,



1
 The reason is because TOKN has not asserted copyright claims, never claimed to
have asserted them, and in fact, expressly stated it was not asserting such claims.
                                          2
1370 (N.D.Ga. 2014) (internal citations and quotations omitted). Additionally, the

“removal statute should be construed narrowly with doubt construed against

removal.” Diaz v. Sheppard, 85 F.3d 1502, 1505 (11th Cir. 1996). Defendants have

failed to satisfy their burden.

      Defendants argue in their response brief that their invasion of TOKN’s

computer system, and Loiseau violating the terms of her employment handbook with

TOKN, falls within copyright protection because some of the documents that they

stole consist of “English or mathematic language written or compiled by Adam

Cleveland and saved in Microsoft Office software programs, they are ‘literary’ and

‘pictorial, graphic, and sculptural’ works” protected by § 102(a)(1) and (5). [Doc.

9, p. 6]. In other words, Defendants posit that any writing using “English or

mathematic language” that is saved in Microsoft Office software programs are

copyrighted, and that any effort to protect the information contained within such

electronically saved files is preempted by federal copyright law. But, that is not

what federal copyright protects.

      As explained by the Eleventh Circuit, “copyright protection subsists . . . in

original works of authorship fixed in any tangible medium of expression.” Utopia

Provider Sys. V. Pro-Med Clinical Sys., LLC, 596 F.3d 1313, 1319-20 (11th Cir.

2010). “The sine qua non of copyright is originality. As used in copyright, original

                                         3
means that the work was independently created by the author and possessed at least

some minimal degree of creativity.” Id. (internal citations and quotations omitted).

Importantly, however, copyright protection does not “extend to anything in the work

of authorship that constitutes an idea, procedure, process, system, method of

operation, concept, principle, or discovery, regardless of the form in which it is

described, explained, illustrated, or embodied in such work.” 17 U.S.C. § 102(b).

      Defendants failed to satisfy their burden in establishing that the information

they obtained from TOKN’s computer system consists of “original” work that was

“independently created by the author and possessed at least some minimal degree of

creativity.”   Instead, under Defendants’ interpretation of federal copyright

preemption, all “English or mathematic language” that is “saved in [] software

programs” are now protected by federal copyright law as “literary works” and

‘pictorial, graphic, and sculptural’ works”. Or, put another way, everything that is

saved on a computer program is a literary work or a pictorial, graphic, and sculptural

work. Stretching federal copyright law to that extent would essentially result in

complete preemption of any claim, by any party, under any circumstance, involving

a computer.

      While Defendants gloss over the differences between this case and the case

they are primarily relying on – Priority Payment Sys., LLC v. Signapay, Ltd., 161

                                          4
F. Supp. 3d 1285 (N.D.Ga. 2015) – the actual differences are glaring even if they

involve the same Georgia Computer Systems Protections Act. The plaintiffs in

Priority Payment claimed that the defendants accessed plaintiffs’ computer system

and misappropriated information and plaintiffs’ proprietary source code.

       In this case, Defendants invaded TOKN’s computer system and

misappropriated client contact information, client lists, screenshots from TOKN’s

practice management system, billing information, attorney-client privileged

communications, and other information. The nature of the information is critically

important, because as set forth above, 17 U.S.C. § 102(b) excludes from copyright

protection any “idea, procedure, process, system, method of operation, concept,

principle, or discovery.” Defendants have not satisfied their burden to show this

Court, for example, that the screenshots from TOKN’s practice management system

that they misappropriated constitute a literary, pictorial, graphic, or sculptural work,

which was an original work of any of the Defendants. Rather than proving it, they

just claim it to be so.

              B.     THE NOTICE OF REMOVAL WAS UNTIMELY

       Defendants try to satisfy the requirements of 28 U.S.C. § 1446(b)(3) by

arguing that they first ascertained TOKN’s copyright claims when a proposed order



                                           5
was submitted to the state court. Specifically, Defendants contend, that they learned

of the copyright claim because the proposed order stated:

                   • “the TOKN Property [the Documents] were not a
                     mere recitation of law. Rather, the evidence shows
                     that the TOKN Property was crafted legal analysis
                     created at TOKN’s expense . . . the assets were
                     clearly more than mere information”; and

                   • “all of the documents were owned by TOKN”.


[Doc. 9, p. 13].

      Defendants do not explain how or why this language suddenly alerted them to

TOKN’s copyright claims.2 Moreover, Defendants’ contention cannot be true when

considering the entire state court record.3

      First, Defendants cannot honestly tell this Court that they first learned that

TOKN contended the property was “more than mere information” when the

proposed order was submitted. The language Defendants point to was nearly

verbatim in prior filings by TOKN in the state court. In response to Defendants’

motion for summary judgment, filed on December 5, 2019 (over a year before

Defendants’ untimely notice of removal), TOKN argued:



2
  Their argument that TOKN used “the term ‘constitute’ rather than ‘are’ in its
Amended Complaint” makes no sense.
3
  Defendants’ knowing misrepresentation to this Court is shocking and shameful.
                                       6
               The TOKN Property was not a recitation of the law, the
               property was carefully crafted legal analysis created at
               TOKN’s expense and used in the operation of its business.
               The assets were clearly more than mere information.

(EXA250). To the extent this language creates copyright claims (which it does not),

Defendants were on notice of the claims over a year before they filed their untimely

notice of removal.

      Second, throughout TOKN’s Amended Complaint, TOKN alleged that the

various identified items constituted TOKN’s property, e.g.: “The Compliance

Manual was TOKN’s electronic data and property”, (EXA027, ¶ 23); “The Best

Practices PowerPoint was TOKN’s electronic data and property”, (EXA028, ¶ 26),

“The JC Rentals Screenshot constitutes attorney-client privileged and work-product

information.      The JC Rentals Screenshot constitutes strictly confidential

information, held and protected by TOKN, and constitutes a ‘trade secret’”,

(EXA028, ¶ 29). Moreover, TOKN alleged in its Amended Complaint that “[t]he

Compliance Manual, Best Practices PowerPoint, Vendor Agreement, and E-Ledger

constitute TOKN’s electronic and computer property.” (EXA031, ¶ 46).

      In addition to the Amended Complaint, TOKN expressly argued that it owned

the data and documents in response to Defendants’ motion for summary judgment:

“All of the documents were owned by TOKN.” (EXA240). And if that were not

enough, in the Affidavit of Aaron Kappler, filed on December 5, 2019, Kappler
                                      7
expressly testified: “All of the documents were owned by TOKN.” (EXA280, ¶ 31).

As such, it is impossible for Defendants to have first learned that TOKN contended

that “the documents were owned by TOKN” when the proposed order was submitted

to the state court.

       Regardless of whether TOKN has asserted copyright claims, which TOKN

denies, the bottom line is that Defendants knew the exact nature of TOKN’s

allegations no later than December 5, 2019, when TOKN filed its response to

Defendants’ motion for summary judgment and related affidavits. That response

included, nearly verbatim, the language that Defendants point to in the proposed

order that they contend “first” gave them notice. Their statements are, therefore,

false. As 28 U.S.C. § 1446 requires a defendant to file notice within 30 day of being

able to “first ascertain” the nature of the claims, and because Defendants were clearly

and unambiguously on notice of the claims no later than December 5, 2019, their

notice was untimely.

   III.       CONCLUSION

       As set forth herein, this case should be remanded to the Gwinnett County

Superior Court. TOKN did not assert any federal claims nor did the Gwinnett

County Superior Court indicate that it did. Additionally, Defendants’ Notice was



                                          8
untimely. Finally, given the circumstances, the Court should award TOKN its

attorneys’ fees and expenses.



      RESPECTFULLY submitted on this 19th day of January 2021.



                                              /s/ Aaron M. Kappler
                                              AARON M. KAPPLER
                                              GA State Bar No. 272533

For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
Telephone: (770) 925-0111
akappler@tokn.com
Attorneys for Plaintiff




                                     9
               CERTIFICATE OF TYPE SIZE AND STYLE

     Counsel certifies that the size and style of type used in the foregoing document

is Times New Roman 14 point.

                                                   /s/ Aaron M. Kappler
                                                   AARON M. KAPPLER
                                                   GA State Bar No. 272533

For the Firm of
THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Peachtree Corners, Georgia 30092
Telephone: (770) 925-0111
akappler@tokn.com
Attorneys for Plaintiff




                                        10
                       CERTIFICATE OF SERVICE

      I hereby certify that I have this day served a copy of PLAINTIFF’S BRIEF

IN SUPPORT OF PLAINTIFF’S MOTION TO REMAND by using the Court’s

CM/ECF electronic filing system upon the following:

                              Adam L. Cleveland
                               P.O. Box 767176
                            Roswell, Georgia 30076
                            adam@alclevelaw.com

                             William R. Carlisle
                                 P.O. Box A
                            Winder, Georiga 30680
                             wrclaw@gmail.com

      RESPECTFULLY submitted on this 19th day of January, 2021.




                                           /s/ Aaron M. Kappler
                                           AARON M. KAPPLER
                                           Georgia State Bar No. 272533

THOMPSON, O'BRIEN, KEMP & NASUTI, P.C.
40 Technology Parkway South, Suite 300
Norcross, Georgia 30092
770-925-0111; fax 770-925-8597
akappler@tokn.com
Attorney for Plaintiff




                                      11
